         Case 1:15-cv-09796-JSR Document 186 Filed 05/26/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



SPENCER MEYER,
                                                    Civil Action No. 1:15 Civ. 9796 (JSR)
   individually and on behalf of
   those similarly situated,                        NOTICE OF MOTION TO WITHDRAW
                                                    AS COUNSEL OF RECORD
                              Plaintiff,

                      v.

TRAVIS KALANICK and UBER
TECHNOLOGIES, INC.,

                              Defendants.


       PLEASE TAKE NOTICE that, pursuant to Rule 1.4 of the Local Rules of the United

States District Court for the Southern and Eastern Districts of New York, and upon the

accompanying declarations of Lewis LeClair, John Briody, and James Smith, Messrs. LeClair,

Briody, and Smith of the law firm McKool Smith, P.C. hereby move this Court for an Order

allowing them to withdraw as counsel for plaintiff Spencer Meyer and the putative class in this

action. On Mr. Meyer’s consent, McKool Smith and its attorneys ceased to represent Mr. Meyer

as of April 2018. Mr. Meyer and the putative class will continue to be represented in this action

by other counsel of record, including Brian Marc Feldman and Jeffrey A. Wadsworth of Harter,

Secrest & Emery, LLP.




                                                1
       Case 1:15-cv-09796-JSR Document 186 Filed 05/26/20 Page 2 of 2



Dated: May 26, 2020
       New York, New York


                                              McKool Smith, P.C.


                                                     /s/ John C. Briody
                                              Lewis T. LeClair
                                              John C. Briody
                                              James H. Smith
                                              One Manhattan West
                                              395 9th Avenue, 50th Floor
                                              New York, NY 10001-8603


SO ORDERED on this ___ day of ___, 2020



_________________________________




                                          2
